          Case 1:20-cv-10821-LTS Document 13 Filed 05/26/20 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

                                                )
DOHERTY KUSHIMO,                                )
                                                )
        Petitioner,                             )
                                                )
v.                                              )       Civil No. 20-10821-LTS
                                                )
WARDEN SPAULDING,                               )
                                                )
        Respondent.                             )
                                                )

                                               ORDER

                                            May 26, 2020

SOROKIN, J.

        Doherty Kushimo, a prisoner at the Federal Medical Center in Devens, Massachusetts

(“FMC Devens”), has filed a pro se action styled as a petition for a writ of habeas corpus

pursuant to 28 U.S.C. § 2241. Doc. No. 1. Along with the petition, Kushimo filed an emergency

motion seeking relief in light of the COVID-19 pandemic. Doc. No. 3. The respondent has

notified the Court that it is seeking to consolidate this action, and others like it, with a separate

habeas action filed on behalf of a proposed class of petitioners seeking presently pending before

another session of this Court. See Doc. No. 5 (referencing motion to consolidate habeas petitions

filed by individual inmates at FMC Devens with proposed class action Grinis v. Spaulding, No.

20-cv-10738-GAO).

        Though Kushimo’s petition and related motion seek his release, they broadly challenge

the conditions of his present confinement. His papers do not allege that release is the only means

of adequately protecting him or that the respondent cannot protect him from imminent harm via

other changes to the conditions at FMC Devens. Cf. Baez v. Moniz, No. 20-cv-10753-LTS, ECF
          Case 1:20-cv-10821-LTS Document 13 Filed 05/26/20 Page 2 of 2



No. 64 at 3 (D. Mass. May 18, 2020) (concluding class action sounded in habeas, in part,

because such allegations were expressly included in the petition). Accordingly, to the extent

Kushimo’s action is intended to seek individual relief under § 2241, it is DISMISSED, as it does

not sufficiently allege a challenge to the fact or duration of Kushimo’s confinement or to the

execution of his sentence sounding in habeas. This ruling in no way impacts Kushimo’s

participation as a class member, or his ability to obtain or benefit from any relief awarded, in the

pending Grinis proposed class action.

       This, however, does not end the matter. Considered together, Kushimo’s submissions are

fairly read as presenting a request for compassionate release. Kushimo describes his filing with

the respondent requesting such release, attaches related documents, and identifies reasons

supporting such a request. See generally Doc. Nos. 1, 3, 3-1. A request of this nature is

governed by 18 U.S.C. § 3582(c)(1) and is properly directed to the sentencing judge or another

judge of that court. Kushimo is presently serving a sentence that was imposed in September

2018 by Senior District Judge David Cercone of the United States District Court for the Western

District of Pennsylvania. Doc. No. 1 at 1; United States v. Kushimo, No. 14-cr-12-DSC, ECF

No. 813 (W.D. Pa. Sept. 21, 2018). Accordingly, the Clerk shall TRANSFER this case to the

Western District of Pennsylvania for assignment to Judge Cercone or another judge pursuant to

the procedures of that court, for consideration and resolution of Kushimo’s request for

compassionate release.

                                                      SO ORDERED.


                                                       /s/ Leo T. Sorokin
                                                      United States District Judge




                                                 2
